Simrall, J.:
Alexander E. Foxworth, administrator of the estate of Elizabeth Foxworth, deceased, filed a bill of injunction against Elisha, John and Charles Magee, Robert Toler, and Clinton Atkinson, alleging that the intestate, in her lifetime, recovered a judgment against Elisha Magee, Harrison Pope, and Ann E. Magee, administrators of the estate of Jackey Magee; and that at September term, 1869, of the Marion circuit court, the complainant sued out scire facias to revive the judgment, and on 24th September, 1869, he also obtained an attachment in aid of the scire facias, which was levied on nine bales of lint cotton, a lot of corn and cotton seed, as the property of Elisha Magee.
In November, 1869, John Magee and Charles Magee, by said Elisha, as his next friend, replevied the property by executing a bond with C. Atkinson and Toler as securities. The complainant avers that these parties and others combined and confederated to defraud and cheat him out of this property, which was subject to the judgment; that the affidavit in the replevin suit was untrue; that all the parties on the bond were insolvent except Atkinson, who is involved largely in debt; that the clerk of the county court had no authority to administer the oath, nor had the county court jurisdiction over the replevin suit.
The answer of the defendants denies each of these allegations, asserts that the claim preferred.in the replevin suit is bona fide and honest, and also denies all fraudulent intent and combination • to cheat and defraud. With the answer were several pleas filed, which *535the complainant set for hearing on their sufficiency in law. Exceptions were also filed to the answer; no disposition appears to have been made of the pleas or exceptions. In this condition of the pleadings the court heard a motion of the defendants to dissolve the injunction, which was sustained, and thereupon an appeal was taken.
The appeal brings up nothing but the interlocutory order appealed from, and does not submit to review in this court the entire record, as in appeals from a final decree.
If the complainant had desired the opinion of the court on the sufficiency of the pleas, in his exceptions to the answer before the motion to dissolve was heard, he ought to have insisted upon a prior hearing in the chancery court. So far as the record shows, the motion was entertained without objection. Considering the case as before the court on the bill, answer and exhibit (the pleas not in any manner affecting the merits), the decision of the chancery court could hardly have been otherwise. Certainly the claimant of the property was entitled to have his right to the property investigated and adjudicated in the form of shit selected. Hawkins v. Drake, 44 Miss. 619. When, therefore, the defendants emphatically and positively deny combination to defraud, and affirm that the claim made to the property is in good faith and honest, the entire foundation of the complainants’ bill is swept away. Nor does the circumstance that pleas, such as those in the record, were not first disposed of, help out the complainants. If he supposed that he would be prejudiced by hearing the motion before the pleas, he ought to have made that point before, the chancellor, and not have laid by to start itvfirst in the appellate court.
The county court to which the replevin writ was returnable had jurisdiction. Upon the dissolution of *536that- court, its unfinished, business was transferred to the circuit court.
It would be an extraordinary stretch of equity jurisdiction, when the allegations of fraud are fully met and traversed by the answer, to retain the injunction restraining the claimants of the property seized under the attachment writs, from the opportunity to try his right in the court of law.
If it were true that the replevin bond was insufficient, as complained in the bill, it is no ground for resort to equity. The ninth article of the replevin statute, Code, 1857, p. 396, allows the bond, if judged to be insufficient, to be perfected by additional security or another bond; if the latter bond be not given, then the sheriff is liable on his bond. New and additional security may be given as under the attachment law, so that the complainant has full and complete statutory remedy. But the complainant does not allege the insolvency of C. Atkinson, one of the obligors, but only that he, or his commercial firm was largely in debt; that, however, is denied in the answer.
There is no error in the decree, and it is affirmed.